UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08034 Franklin Real Estate Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 21, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Richard H. Klein Management For For 1.6 Elect Director James H. Richardson Management For For 1.7 Elect Director Martin A. Simonetti Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AMERICAN CAMPUS COMMUNITIES, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:ACC Security ID:024835100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Bayless, Jr. Management For For 1.2 Elect Director R.D. Burck Management For For 1.3 Elect Director G. Steven Dawson Management For For 1.4 Elect Director Cydney C. Donnell Management For For 1.5 Elect Director Edward Lowenthal Management For For 1.6 Elect Director Winston W. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bryce Blair Management For For 1.2 Elect Director Alan B. Buckelew Management For For 1.3 Elect Director Bruce A. Choate Management For For 1.4 Elect Director John J. Healy, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Sustainability Report Shareholder Against Against BOSTON PROPERTIES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Lawrence S. Bacow Management For For 2 Elect Director Zoe Baird Budinger Management For Against 3 Elect Director Douglas T. Linde Management For For 4 Elect Director Matthew J. Lustig Management For For 5 Elect Director Alan J. Patricof Management For For 6 Elect Director Martin Turchin Management For For 7 Elect Director David A. Twardock Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Amend Omnibus Stock Plan Management For Against 10 Ratify Auditors Management For For BRANDYWINE REALTY TRUST Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Anthony A. Nichols, Sr. Management For For 1.3 Elect Director Gerard H. Sweeney Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Mich Charles P. Pizzi Management For For 1.7 Elect Director James C. Diggs Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRE PROPERTIES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:BRE Security ID:05564E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irving F. Lyons, III Management For For 1.2 Elect Director Paula F. Downey Management For For 1.3 Elect Director Christopher J. McGurk Management For For 1.4 Elect Director Matthew T. Medeiros Management For For 1.5 Elect Director Constance B. Moore Management For For 1.6 Elect Director Jeanne R. Myerson Management For For 1.7 Elect Director Jeffrey T. Pero Management For For 1.8 Elect Director Thomas E. Robinson Management For For 1.9 Elect Director Dennis E. Singleton Management For For 1.10 Elect Director Thomas P. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 11, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John N. Foy Management For Withhold 1.2 Elect Director Thomas J. DeRosa Management For For 1.3 Elect Director Matthew S. Dominski Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For COLONIAL PROPERTIES TRUST Meeting Date:APR 25, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:CLP Security ID:195872106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl F. Bailey Management For For 1.2 Elect Director Edwin M. Crawford Management For For 1.3 Elect Director M. Miller Gorrie Management For Withhold 1.4 Elect Director William M. Johnson Management For For 1.5 Elect Director James K. Lowder Management For For 1.6 Elect Director Thomas H. Lowder Management For For 1.7 Elect Director Herbert A. Meisler Management For For 1.8 Elect Director Claude B. Nielsen Management For For 1.9 Elect Director Harold W. Ripps Management For For 1.10 Elect Director John W. Spiegel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBESMART Meeting Date:MAY 30, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Dean Jernigan Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director David J. LaRue Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 15, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Terrance R. Ahern Management For For 2 Elect Director James C. Boland Management For For 3 Elect Director Thomas Finne Management For For 4 Elect Director Robert H. Gidel Management For For 5 Elect Director Daniel B. Hurwitz Management For For 6 Elect Director Volker Kraft Management For For 7 Elect Director Rebecca L. Maccardini Management For For 8 Elect Director tor B. MacFarlane Management For For 9 Elect Director Craig Macnab Management For For 10 Elect Director Scott D. Roulston Management For For 11 Elect Director Barry A. Sholem Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Approve Omnibus Stock Plan Management For Against DIGITAL REALTY TRUST, INC. Meeting Date:APR 23, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael F. Foust Management For For 2 Elect Director Laurence A. Chapman Management For For 3 Elect Director Kathleen Earley Management For For 4 Elect Director Ruann F. Ernst, Ph.D. Management For For 5 Elect Director Dennis E. Singleton Management For For 6 Elect Director Robert H. Zerbst Management For For 7 Ratify Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOUGLAS EMMETT, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:DEI Security ID:25960P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan A. Emmett Management For For 1.2 Elect Director Jordan L. Kaplan Management For For 1.3 Elect Director Kenneth M. Panzer Management For For 1.4 Elect Director Christopher H. Anderson Management For For 1.5 Elect Director Leslie E. Bider Management For For 1.6 Elect Director David T. Feinberg Management For For 1.7 Elect Director Thomas E. O'Hern Management For For 1.8 Elect Director Andrea Rich Management For For 1.9 Elect Director William E. Simon, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Sheli Rosenberg Management For For 1.6 Elect Director Howard Walker Management For For 1.7 Elect Director Gary Waterman Management For For 1.8 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Conversion of Securities Management For For 5 Increase Authorized Preferred Stock Management For For EQUITY RESIDENTIAL Meeting Date:JUN 21, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Mary Kay Haben Management For For 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director John E. Neal Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark S. Shapiro Management For For 1.9 Elect Director Gerald A. Spector Management For For 1.10 Elect Director B. Joseph White Management For For 1.11 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Sustainability Report Shareholder Against Against ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 15, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George M. Marcus Management For For 1.2 Elect Director Gary P. Martin Management For For 1.3 Elect Director Michael J. Schall Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Other Business Management For Against EXTRA SPACE STORAGE INC. Meeting Date:MAY 22, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer F. Kirk Management For For 1.2 Elect Director Anthony Fanticola Management For For 1.3 Elect Director Hugh W. Horne Management For For 1.4 Elect Director Joseph D. Margolis Management For For 1.5 Elect Director Roger B. Porter Management For For 1.6 Elect Director K. Fred Skousen Management For For 1.7 Elect Director Kenneth M. Woolley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 02, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For Withhold 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:APR 27, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Clark Management For For 1.2 Elect Director Mary Lou Fiala Management For For 1.3 Elect Director J. Bruce Flatt Management For For 1.4 Elect Director John K. Haley Management For For 1.5 Elect Director Cyrus Madon Management For For 1.6 Elect Director Sandeep Mathrani Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark R. Patterson Management For For 1.9 Elect Director John G. Schreiber Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Nonqualified Employee Stock Purchase Plan Management For For HCP, INC. Meeting Date:APR 26, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James F. Flaherty, III Management For For 2 Elect Director Christine N. Garvey Management For For 3 Elect Director David B. Henry Management For For 4 Elect Director Lauralee E. Martin Management For For 5 Elect Director Michael D. McKee Management For For 6 Elect Director Peter L. Rhein Management For For 7 Elect Director Kenneth B. Roath Management For For 8 Elect Director Joseph P. Sullivan Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEALTH CARE REIT, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:HCN Security ID:42217K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William C. Ballard, Jr. Management For For 2 Elect Director George L. Chapman Management For For 3 Elect Director Daniel A. Decker Management For For 4 Elect Director Thomas J. DeRosa Management For For 5 Elect Director Jeffrey H. Donahue Management For For 6 Elect Director Peter J. Grua Management For For 7 Elect Director Fred S. Klipsch Management For For 8 Elect Director Sharon M. Oster Management For For 9 Elect Director Jeffrey R. Otten Management For For 10 Elect Director R. Scott Trumbull Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Adler Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Edward J. Fritsch Management For For 1.4 Elect Director David J. Hartzell Management For For 1.5 Elect Director Sherry A. Kellett Management For For 1.6 Elect Director Mark F. Mulhern Management For For 1.7 Elect Director L. Glenn Orr, Jr. Management For Withhold 1.8 Elect Director O. Temple Sloan, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert M. Baylis Management For For 2 Elect Director Terence C. Golden Management For For 3 Elect Director Ann M. Korologos Management For For 4 Elect Director Richard E. Marriott Management For For 5 Elect Director John B. Morse, Jr. Management For For 6 Elect Director Walter C. Rakowich Management For For 7 Elect Director Gordon H. Smith Management For For 8 Elect Director W. Edward Walter Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HYATT HOTELS CORPORATION Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:H Security ID:448579102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Friedman Management For For 1.2 Elect Director Susan D. Kronick Management For For 1.3 Elect Director Mackey J. McDonald Management For Withhold 1.4 Elect Director Gregory B. Penner Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KILROY REALTY CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Kilroy, Sr. Management For For 1.2 Elect Director John B. Kilroy, Jr. Management For For 1.3 Elect Director Edward F. Brennan Management For For 1.4 Elect Director William P. Dickey Management For For 1.5 Elect Director Scott S. Ingraham Management For For 1.6 Elect Director Dale F. Kinsella Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milton Cooper Management For For 1.2 Elect Director Philip E. Coviello Management For For 1.3 Elect Director Richard G. Dooley Management For Withhold 1.4 Elect Director Joe Grills Management For For 1.5 Elect Director David B. Henry Management For For 1.6 Elect Director F. Patrick Hughes Management For For 1.7 Elect Director Frank Lourenso Management For Withhold 1.8 Elect Director Colombe M. Nicholas Management For For 1.9 Elect Director Richard Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Other Business Management For Against LASALLE HOTEL PROPERTIES Meeting Date:APR 20, 2012 Record Date:FEB 08, 2012 Meeting Type:ANNUAL Ticker:LHO Security ID:517942108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey T. Foland Management For For 1.2 Elect Director Darryl Hartley-Leonard Management For For 1.3 Elect Director William S. McCalmont Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LIBERTY PROPERTY TRUST Meeting Date:MAY 22, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:LRY Security ID:531172104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick F. Buchholz Management For Withhold 1.2 Elect Director Thomas C. DeLoach, Jr. Management For For 1.3 Elect Director Katherine Elizabeth Dietze Management For For 1.4 Elect Director Daniel P. Garton Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director M. Leanne Lachman Management For For 1.7 Elect Director David L. Lingerfelt Management For For 1.8 Elect Director Stephen B. Siegel Management For For 1.9 Elect Director Stephen D. Steinour Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For NATIONWIDE HEALTH PROPERTIES, INC. Meeting Date:JUL 01, 2011 Record Date:MAY 13, 2011 Meeting Type:SPECIAL Ticker:NHP Security ID:638620104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For PROLOGIS, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Hamid R. Moghadam Management For For 2 Elect Director Walter C. Rakowich Management For For 3 Elect Director George L. Fotiades Management For For 4 Elect Director Christine N. Garvey Management For For 5 Elect Director Lydia H. Kennard Management For For 6 Elect Director J. Michael Losh Management For Against 7 Elect Director Irving F. Lyons, III Management For For 8 Elect Director Jeffrey L. Skelton Management For For 9 Elect Director D. Michael Steuert Management For For 10 Elect Director Carl B. Webb Management For For 11 Elect Director William D. Zollars Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Approve Omnibus Stock Plan Management For For 15 Increase Authorized Common Stock Management For For 16 Ratify Auditors Management For For PUBLIC STORAGE Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr. Management For Withhold 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SENIOR HOUSING PROPERTIES TRUST Meeting Date:MAY 17, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:SNH Security ID:81721M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Somers Management For For 2.1 Elect Director Barry M. Portnoy Management For Withhold 3 Approve Restricted Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Melvyn E. Bergstein Management For Against 2 Elect Director Larry C. Glasscock Management For For 3 Elect Director Karen N. Horn Management For Against 4 Elect Director Allan Hubbard Management For Against 5 Elect Director Reuben S. Leibowitz Management For Against 6 Elect Director Daniel C. Smith Management For For 7 Elect Director J. Albert Smith, Jr. Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 9 Ratify Auditors Management For For 10 Amend Omnibus Stock Plan Management For For SL GREEN REALTY CORP. Meeting Date:JUN 19, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John H. Alschuler, Jr. Management For For 1.2 Elect Director Stephen L. Green Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Stephen R. Quazzo Management For For 1.10 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TANGER FACTORY OUTLET CENTERS, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:SKT Security ID:875465106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack Africk Management For For 1.2 Elect Director Steven B. Tanger Management For For 1.3 Elect Director William G. Benton Management For For 1.4 Elect Director Bridget Ryan Berman Management For For 1.5 Elect Director Donald G. Drapkin Management For For 1.6 Elect Director Thomas J. Reddin Management For For 1.7 Elect Director Thomas E. Robinson Management For For 1.8 Elect Director Allan L. Schuman Management For For 2 Ratify Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TAUBMAN CENTERS, INC. Meeting Date:JUN 07, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Graham T. Allison Management For For 1.2 Elect Director Peter Karmanos, Jr. Management For For 1.3 Elect Director William S. Taubman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MACERICH COMPANY Meeting Date:MAY 30, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas D. Abbey Management For For 2 Elect Director Dana K. Anderson Management For For 3 Elect Director Arthur M. Coppola Management For For 4 Elect Director Edward C. Coppola Management For For 5 Elect Director Fred S. Hubbell Management For For 6 Elect Director Diana M. Laing Management For For 7 Elect Director Stanley A. Moore Management For For 8 Elect Director Mason G. Ross Management For For 9 Elect Director William P. Sexton Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UDR, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katherine A. Cattanach Management For For 1.2 Elect Director Eric J. Foss Management For For 1.3 Elect Director Robert P. Freeman Management For For 1.4 Elect Director Jon A. Grove Management For For 1.5 Elect Director James D. Klingbeil Management For For 1.6 Elect Director Lynne B. Sagalyn Management For For 1.7 Elect Director Mark J. Sandler Management For For 1.8 Elect Director Thomas W. Toomey Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VENTAS, INC. Meeting Date:JUL 01, 2011 Record Date:MAY 13, 2011 Meeting Type:SPECIAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For VENTAS, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Debra A. Cafaro Management For For 2 Elect Director Douglas Crocker, II Management For For 3 Elect Director Ronald G. Geary Management For For 4 Elect Director Jay M. Gellert Management For For 5 Elect Director Richard I. Gilchrist Management For For 6 Elect Director Matthew J. Lustig Management For For 7 Elect Director Douglas M. Pasquale Management For For 8 Elect Director Robert D. Reed Management For For 9 Elect Director Sheli Z. Rosenberg Management For For 10 Elect Director Glenn J. Rufrano Management For For 11 Elect Director James D. Shelton Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Approve Omnibus Stock Plan Management For For VORNADO REALTY TRUST Meeting Date:MAY 24, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Roth Management For Withhold 1.2 Elect Director Michael D. Fascitelli Management For Withhold 1.3 Elect Director Russell B. Wight, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Declassify the Board of Directors Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Real Estate Securities Trust By (Signature and Title)* /s/LAURA F.
